So, as connected with it, must also his second exception be overruled; that is, that the master, after rejecting the claim for salary, has not allowed the defendant a reasonable compensation for settling the business. But the rule is clear that without a stipulation to that effect a partner is not entitled to compensation for any services in conducting the trade, beyond his share of the profits. Buford v. Neely, 17 N.C. 481. Here, it is true, there was a stipulation for compensation, but, as we have already seen, that was abandoned or waived, and the services as there specified not having been rendered, so as to entitle the defendant to claim under the agreement, the case stands precisely as if the articles had been silent on the subject. The defendant did not act as managing partner, as contemplated in the agreement, but another person supplied his place, and afterwards he only acted as any and every partner would, simply from his interest in the concern.
PER CURIAM.                                     Exception overruled.
Cited : Butner v. Lemly, 58 N.C. 149. *Page 311